Exhibit 10.2

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (this “Agreement”) is
entered into on             , 2014 by and between Texas Capital Bancshares, Inc.
(“TCBI”), which is the holding company of Texas Capital Bank, N.A. (“TCB”) (TCBI
and TCB shall be collectively referred to herein as the “Company”), and
[            ] (“Executive”). The Company and Executive are referred to in this
Agreement as the “Parties.” This Agreement amends and restates in its entirety
the Executive Employment Agreement entered into on [            ] by and between
the Company and Executive (the “Prior Agreement”). In consideration of the
mutual covenants and promises contained in this Agreement, the Parties agree as
follows:

1. Agreement to Employ. The Company desires to continue to employ Executive as
[            ], to manage, maintain, and develop the Company’s business. The
Company and Executive desire to enter into this Agreement to, among other
things, set forth the terms of Executive’s employment with the Company.

2. Term of Agreement. This Agreement shall be binding upon and enforceable
against the Company and Executive immediately when both parties execute the
Agreement. The Agreement’s stated term and the employment relationship created
hereunder will begin on [            ] (the “Effective Date”), and will remain
in effect for one (1) year thereafter, unless earlier terminated in accordance
with Agreement Section 7 (the “Initial Employment Term”). This Agreement shall
be automatically renewed for successive one (1) year terms after the Initial
Employment Term (each, a “Renewal Term”), unless terminated by either party upon
written notice given at least thirty (30) days before the end of the Initial
Employment Period or any Renewal Term, or unless earlier terminated in
accordance with Agreement Section 7. The period during which Executive is
employed under this Agreement (including any Renewal Term) will be referred to
as the “Employment Period.”

3. Surviving Agreement Provisions. Notwithstanding any provision of this
Agreement to the contrary, the Parties’ respective rights and obligations under
Agreement Sections 6, 7, 8, and 10(b), 10(c), and 10(e) shall survive any
termination or expiration of this Agreement or the termination of Executive’s
employment for any reason whatsoever.

4. Services to be Provided by Executive.

a. Position and Responsibilities. Subject to the Agreement’s terms, Executive
agrees to continue to serve as [            ] and to perform satisfactorily the
following duties: (i) manage and serve as [            ]; (ii) promote the
Company’s best interests; and (iii) perform any other duties the Company’s
President and Chief Executive Officer may assign Executive from time to time.
During the Employment Period, Executive will devote his undivided loyalty to the
Company and devote all of his skill, knowledge and working time (except for
(i) reasonable vacation time and absence for sickness or similar disability, and
(ii) to the extent that it does not interfere with the performance of
Executive’s duties under this Agreement, (A) such



--------------------------------------------------------------------------------

reasonable time as may be devoted to service on boards of directors and the
fulfillment of civic responsibilities, charitable or religious activities, and
(B) such reasonable time as may be necessary from time to time for personal
financial matters) to the conscientious performance of his duties and
responsibilities under the Agreement. The location at which Executive performs
his duties will not be relocated more than fifty (50) miles from the Company’s
offices where Executive performs the majority of Executive’s work on the date of
this Agreement without Executive’s written consent.

b. Executive’s Employment Representations. Executive represents to the Company
that he (i) will not serve as a member of any board of directors, or as a
trustee of, or in any manner be affiliated with, any present or future agency or
organization (except for civic, religious, and not for profit organizations and
any board of directors on which Executive serves as a board member as of the
Effective Date) without the consent of the Company; (ii) will serve as an
Executive of the Company; (iii) will not, directly or indirectly, have any
interest in, or perform any services for, any business competing with or similar
in nature to the Company’s business. Executive further represents to the Company
that (i) he is not violating and will not violate any contractual, legal, or
fiduciary obligations or burdens to which Executive is subject by entering into
this Agreement or providing services under the Agreement’s terms; and
(ii) Executive is under no contractual, legal, or fiduciary obligation or burden
that reasonably may be expected to interfere with Executive’s ability to perform
services under the Agreement’s terms.

5. Compensation for Services. For all services rendered by Executive pursuant to
this Agreement, the Company shall pay to Executive, and Executive shall accept
as full compensation hereunder the following:

a. Base Salary. Executive shall receive an annual base salary of
$[            ]. Executive’s salary shall be paid semi-monthly and subject to
all appropriate federal and state withholding taxes and shall be payable in
accordance with the normal payroll procedures of the Company. The Board shall
annually review such base salary, provided, however, that Executive’s base
salary may not be reduced without Executive’s consent.

b. Benefits and Perquisites. Executive shall be entitled to participate in the
benefit plans provided by the Company for all employees generally, and for
executive employees of the Company. The Company shall be entitled to change or
terminate such plans in its sole discretion at any time. The Parties acknowledge
that at the initial date of this Agreement the fringe benefits provided to
Executive include a 401(k) plan, health, dental, life, short and long disability
insurance, and reimbursement of certain reasonable out-of-pocket expenses in
accordance with the policies and procedures of the Company. Any reimbursement of
expenses made under this Agreement shall only be made for eligible expenses
incurred during the Initial Employment Term or Renewal Term, and no
reimbursement of any expense shall be made by the Company after December 31st of
the year following the calendar year in which the expense was incurred. The
amount eligible for reimbursement under this Agreement during a taxable year may
not affect expenses eligible for reimbursement in any other taxable year, and
the right to reimbursement under this Agreement is not subject to liquidation or
exchange for another benefit.

 

2



--------------------------------------------------------------------------------

c. Discretionary Bonuses. The Company’s Board shall establish an incentive bonus
plan for its key executives based on various targets and performance criteria to
be established by the Board in its sole discretion. Executive shall be permitted
to participate in such plan, if adopted by the Board. The evaluation of the
performance of Executive as measured by the applicable targets and the awarding
of applicable bonuses, if any, shall be at the Board’s sole discretion. The
annual discretionary bonus may be awarded in whole or in part, based on the
level of incentive bonus plan performance criteria achieved by Executive, in the
Board’s sole judgment. If Executive terminates his employment under this
Agreement without Good Reason, as defined in Agreement Section 7(d), or if the
Company terminates this Agreement and Executive’s employment at any time for
Cause, as defined in Agreement Section 7(b), Executive will not be paid any
discretionary bonus, in whole or in part, for the year in which the Agreement
and employment termination occurs. The Parties agree that any bonus payable
under this Agreement Section 5(c) shall be paid no later than March 15 of the
calendar year immediately following the calendar year in which such bonus is no
longer subject to a substantial risk of forfeiture.

d. Equity Compensation. The Company establishes equity-based incentives for its
executives from time to time under certain stock-based compensation plans as the
Company may establish from time to time (collectively, the “Plans”). Except as
otherwise provided in this Agreement, the Company may, but is not obligated to,
make grants of equity-based incentive compensation to Executive under the terms
of the Plans.

6. Protective Covenants.

a. Existence of Fiduciary Relationship. Executive recognizes and agrees that his
employment with the Company places him in an executive position involving the
highest trust and confidence. Accordingly, Executive agrees that he owes the
Company a duty of loyalty, confidence, and trust. This duty, in turn, gives rise
to a fiduciary relationship between Executive and the Company.

b. Confidential Information. Executive acknowledges and agrees that the Company
has developed and will continue to develop unique concepts, lending practices,
sales presentations, marketing programs, marketing strategies, business
practices, methods of operation, pricing information, cost information,
trademarks, licenses, technical information, proprietary information,
electronically stored information, computer software programs, tapes and disks
concerning its operations systems, customer lists, customer leads, documents
identifying past, present and future customers, customer profile and preference
data, hiring and training methods, investment policies, financial and other
confidential, proprietary and/or trade secret information concerning its
operations and expansion plans (“Confidential Information”). The Confidential
Information includes, without limitation, information

 

3



--------------------------------------------------------------------------------

about the Company’s business, proprietary, and technical information not known
to others that could have economic value to others if improperly disclosed.
Confidential Information also means any information the Company discloses to
Executive, either directly or indirectly, in writing, orally or by inspection of
tangible objects, including, without limitation, information and technical data
contained in the Company’s manuals, booklets, publications and materials,
equipment of every kind and character, as well as documents, electronically
stored information, prototypes, samples, prospects, inventions, product ideas,
know-how, processes, plans (including without limitation, marketing plans and
strategies), specifications, designs, techniques, technology, formulas,
software, improvements, forecasts, and research.

Therefore, Executive agrees that the following protective covenants constitute a
reasonable and appropriate means, consistent with the best interests of both
Executive and the Company, to protect the Company and its affiliate companies
(including, without limitation, TCBI, TCB and BankDirect) against damage due to
loss or disclosure of Confidential Information and shall apply to and be binding
upon Executive as provided in this Agreement:

c. Access To And Agreement Not To Disclose Confidential Information. During
Executive’s Employment Period, the Company agrees to provide Executive with some
or all of the Company’s Confidential Information to which Executive has not
previously had access and of which Executive has not had previous knowledge. By
executing this document, Executive agrees that the Confidential Information
constitutes valuable, special and unique Company assets, developed at the
Company’s great expense, the unauthorized use or disclosure of which would cause
irreparable harm to the Company. Executive understands and acknowledges that the
Company is engaged in a highly specialized and competitive industry; that the
Company relies heavily on information, data, programs, and processes it has
developed and acquired; and that competitors can reap potential or real economic
benefits from the possession of the Confidential Information that is otherwise
not available to the competitors. Executive understands and acknowledges,
therefore, that the protection of the Company’s Confidential Information
constitutes the Company’s legitimate business interest. Executive acknowledges
that the Confidential Information is the exclusive property of Company, and
Executive will hold the Confidential Information in trust and solely for
Company’s benefit. Executive further acknowledges that the Confidential
Information includes “trade secrets” under Texas law (and, including, without
limitation, the Texas Trade Secrets Act) and, in addition to the other
protections provided in this Agreement, all trade secrets will be accorded the
protections and benefits under Texas law and any other applicable law. Executive
waives any requirement that the Company submit proof of any trade secret’s
economic value or post a bond or other security should the need arise.

In exchange for the Company’s promise to provide Executive with some or all of
the Company’s Confidential Information to which Executive has not previously had
access and of which Executive has not had previous knowledge, Executive agrees
that he will not, either during the period of his employment with the Company or
at any time

 

4



--------------------------------------------------------------------------------

thereafter, use for Executive’s benefit or the benefit of another, or rely upon,
disclose, disseminate, or distribute to anyone, including, without limitation,
any individual, person, firm, corporation, or other entity, or publish, or use
or rely upon for any purpose, any of the Confidential Information (whether
acquired, learned, obtained, or developed by Executive alone or in conjunction
with others), except (i) as properly required in the ordinary course of the
Company’s business or as the Company directs and authorizes; (ii) as required by
applicable law (if, to the extent reasonable and practicable, reasonable prior
notice of such disclosure is given to the Company); or (iii) to the extent such
information is available to or known by the public (other than as a result of
disclosure in violation hereof); or (iv) to enforce his rights under this
Agreement. Executive agrees that he will take all reasonable measures to protect
the secrecy of and avoid disclosure and unauthorized use of the Confidential
Information. Executive also agrees to notify the Company immediately in the
event of any unauthorized use or disclosure of the Company’s Confidential
Information.

d. Use of Confidential Information During Employment. Except as may be required
of Executive to perform his job duties, Executive further agrees that in the
course of his Company employment, Executive will not (i) remove from any Company
office any documents, electronically stored information, or related items that
contain Confidential Information, including, without limitation, computer discs,
recordings, or other storage or archival systems or devices, including copies;
or (ii) place or save any Confidential Information on any computer or electronic
storage system that is not Company property. All Confidential Information, and
all memoranda, notes, records, drawings, documents, electronically stored
information, or other writings whatsoever made, compiled, acquired, or received
by Executive at any time during his employment with the Company, including
during the term of this Agreement, arising out of, in connection with, or
related to any Company activity or business, including, without limitation, the
customers, vendors, third parties, or others with whom the Company has a
business relationship, the arrangements of the Company with such parties, and
the pricing and expansion policies and strategy of the Company, are, and shall
continue to be, the Company’s sole and exclusive property.

e. Protective Covenant- Non-Competition Executive agrees that to protect the
Company’s Confidential Information and goodwill, and in consideration for the
grants to Executive under the Plans referenced in Agreement Section 5(d), it is
necessary to enter into the following protective covenants, which are ancillary
to the enforceable promises between the Company and Executive in the other
Agreement Sections. During Executive’s employment with the Company, and for a
one-year period after the date Executive’s employment is terminated by the
Company for any reason, or if Executive resigns for any reason, Executive shall
not, without the Company’s prior written consent, directly or indirectly:
(i) compete for or solicit business for or on behalf of any person or business
entity operating a state or national bank or company providing similar services
with a place of business in the State of Texas; (ii) own, operate, participate
in, consult with, undertake any employment with, or have any interest in any
entity with a place of business in the State of Texas related to the operation
of a state or national bank or company providing similar services, except that
Executive may own publicly traded

 

5



--------------------------------------------------------------------------------

stock for investment purposes only in any company in which Executive owns less
than 5% of the voting equity; or (iii) use or rely on in any competition,
solicitation, or marketing effort any Confidential Information, any proprietary
list, or any information concerning any customer of the Company.

Executive also acknowledges that the geographic boundaries, scope of prohibited
activities, and the duration of the provisions in these Protective Covenants are
reasonable and are no broader than are necessary to protect the Company’s
legitimate business interests. These Protective Covenants shall survive the
termination of Executive’s employment and can be revoked or modified only by a
writing signed by the Parties that specifically states an intent to revoke or
modify this provision. Executive acknowledges that the Company would not employ
him or provide him with access to its Confidential Information but for his
Protective Covenants or promises contained in this Agreement Section 6.
Executive further agrees that during the non-competition term, he shall
immediately notify the Company in writing of any employment, work, or business
he undertakes with or on behalf of any person (including himself) or entity.

f. Protective Covenant—Non-Solicitation of Employees or Customers. Executive
agrees that during his employment, and for a period of one year following the
termination or resignation of his employment, for whatever reason, that neither
he nor any individual, partner(s), or company, corporation, or other entity or
business with which he is in any way affiliated, including, without limitation,
any partner, limited partner, member, director, officer, shareholder, employee,
or agent of any such entity or business, will request, induce or attempt to
influence, directly or indirectly, any employee of the Company to terminate
employment with the Company. Moreover, Executive agrees that for a period of one
year following the termination or resignation of his employment, for whatever
reason, whether involuntary or voluntary, he shall not, directly or indirectly,
as an owner, stockholder, director, employee, partner, agent, broker, consultant
or other participant solicit a customer or prospective customer, or accept any
business from a customer or prospective customer with whom he has done business
or with whom he has had material contact during the last twelve (12) months of
Executive’s employment with the Company.

g. Return of Documents. In the event of the termination of Executive’s
employment for any reason or Executive’s resignation or employment separation
for any reason, Executive will deliver to the Company all non-personal documents
and data of any nature, and in whatever medium, concerning Executive’s
employment with the Company or any of its subsidiaries or affiliates. Executive
agrees that he will not take with him any Company property, documents, or data
of any description or any reproduction thereof, including summaries or notes
regarding same, or any documents containing or relating to any Company
proprietary or Confidential Information.

h. Validity. The terms and provisions of this Agreement Section 6 are intended
to be separate and divisible provisions and if, for any reason, any one or more
of them is held to be invalid or unenforceable, then neither the validity nor
the enforceability of any other provision of this Agreement will be affected.
If, for any reason, any court of competent jurisdiction finds any provisions of
Agreement Section 6 unreasonable in duration or geographic scope or otherwise,
Executive and the Company agree that the restrictions and prohibitions contained
in Agreement Section 6 shall be effective to the fullest extent allowed under
applicable law.

 

6



--------------------------------------------------------------------------------

i. Work Product. For purposes of this Agreement Section 6, “Work Product” shall
mean all intellectual property rights, including all trade secrets, U.S. and
international copyrights, patentable inventions, discoveries and other
intellectual property rights in any programming, design, documentation,
technology, or other work product that is created in connection with Executive’s
work. In addition, all rights in any preexisting programming, design,
documentation, technology, or other Work Product provided to the Company during
Executive’s employment shall automatically become part of the Work Product
hereunder, whether or not it arises specifically out of Executive’s “Work.” For
purposes of this Agreement, “Work” shall mean (i) any direct assignments and
required performance by or for the Company, and (ii) any other productive output
that relates to the business of the Company and is produced during the course of
Executive’s employment or engagement by the Company. For this purpose, Work may
be considered present even after normal working hours, away from the Company’s
premises, on an unsupervised basis, alone or with others. Unless otherwise
approved in writing by the Company’s Board, this Agreement shall apply to all
Work Product created in connection with all Work conducted before or after the
date of this Agreement.

The Company shall own all rights in the Work Product. To this end, all Work
Product shall be considered work made for hire for the Company. If any of the
Work Product may not, by operation of law or agreement, be considered Work made
by Executive for hire for the Company (or if ownership of all rights therein do
not otherwise vest exclusively in the Company immediately), Executive agrees to
assign, and upon creation thereof does hereby automatically assign, without
further consideration, the ownership thereof to the Company. Executive hereby
irrevocably relinquishes for the benefit of the Company and its assigns any
moral rights in the Work Product recognized by applicable law. The Company shall
have the right to obtain and hold, in whatever name or capacity it selects,
copyrights, registrations, and any other protection available in the Work
Product.

Executive agrees to perform upon the request of the Company, during or after
Executive’s Work or employment, such further acts as may be necessary or
desirable to transfer, perfect, and defend the Company’s ownership of the Work
Product, including by (i) executing, acknowledging, and delivering any requested
affidavits and documents of assignment and conveyance, (ii) obtaining and/or
aiding in the enforcement of copyrights, trade secrets, and (if applicable)
patents with respect to the Work Product in any countries, and (iii) providing
testimony in connection with any proceeding affecting the rights of the Company
in any Work Product. In the event that Executive is required to perform the
services described in this paragraph after his employment with the Company has
terminated, Executive will be reasonably compensated for actual time spent
providing such services.

 

7



--------------------------------------------------------------------------------

Executive warrants that his Work for the Company does not and will not in any
way conflict with any obligations Executive may have with any prior employer or
contractor. Executive also agrees to develop all Work Product in a manner that
avoids even the appearance of infringement of any third party’s intellectual
property rights.

j. Survival of Covenants. Each covenant of Executive set forth in this Agreement
Section 6 shall survive the termination of this Agreement and Executive’s
employment for any reason and shall be construed as an agreement independent of
any other provision of this Agreement, and the existence of any claim or cause
of action of Executive against the Company whether predicated on this Agreement
or otherwise shall not constitute a defense to the enforcement by the Company of
said covenant. No modification or waiver of any covenant contained in this
Agreement Section 6 shall be valid unless such waiver or modification is
approved in writing by the Company’s Board.

k. Remedies. In the event of a breach, violation or threatened breach or
violation by Executive of any provision of this Agreement Section 6, Executive
agrees that the Company shall be entitled to relief by temporary restraining
order, temporary injunction, or permanent injunction or otherwise, in addition
to other legal and equitable relief to which it may be entitled, including any
and all monetary damages which the Company may incur as a result of said breach,
violation or threatened breach or violation. The Company may pursue any remedy
available to it concurrently or consecutively in any order as to any breach,
violation, or threatened breach or violation, and the pursuit of one of such
remedies at any time will not be deemed an election of remedies or waiver of the
right to pursue any other of such remedies as to such breach, violation, or
threatened breach or violation, or as to any other breach, violation, or
threatened breach or violation.

l. Tolling. Additionally, if Executive violates any of the Protective Covenants
contained in Agreement Sections 6(e-f), the time period shall be suspended with
respect to the restriction that has been violated and will not run in favor of
Executive from the time of the commencement of any such violation until the time
when Executive cures the violation to the Company’s satisfaction.

7. Termination of Agreement. The employment relationship between Executive and
the Company created hereunder shall terminate before the expiration of the
stated term of this Agreement upon the occurrence of any one of the following
events:

a. Death or Permanent Disability. This Agreement, and Executive’s employment,
shall be terminated effective on the death or permanent disability of Executive.
However, Executive shall be entitled to leaves of absence from the Company in
accordance with the policy of the Company generally applicable to executives for
illness or temporary disabilities for a period or periods not exceeding three
(3) months on a cumulative basis in any calendar year, and his status as an
Executive shall continue during such periods. However, if Executive qualifies
for short term disability payments under the Company’s standard short term
disability plan during such leave, Executive

 

8



--------------------------------------------------------------------------------

shall apply to receive such short term disability payments. The Company shall
supplement such short term disability payments so that Executive receives such
monthly amounts, when combined with the short term disability payments, equal to
Executive’s monthly salary then in effect as set forth in Agreement Section 5.
If Executive is incapacitated due to physical or mental illness and such
incapacity prevents Executive from satisfactorily performing his duties for the
Company on a full time basis for six (6) months or more, the Company may
terminate this Agreement upon thirty (30) days written notice. Upon the
termination of this Agreement due to the death or permanent disability of
Executive, Executive or his estate (as the case may be) shall be entitled to
compensation as provided in Agreement Section 8(a) below. If during the period
of Executive’s incapacity, Executive is deemed to have incurred a “separation
from service” under Section 409A because there is no reasonable expectation that
he will return to perform services for the Company, Executive shall be entitled,
as a disability benefit, to continuation of his monthly salary as described in
Agreement Section 5(a) above until the date on which this Agreement is
terminated under this Agreement Section 7(a) (the “Disability Period”),
provided, however, that such payments shall be reduced on a dollar-for-dollar
basis by the amount of bona fide disability pay (within the meaning of Treas.
Reg. section 1.409A-1(a)(5)) received or receivable by Executive during the
Disability Period, provided such disability payments are made pursuant to a plan
sponsored by the Company that covers a substantial number of employees of the
Company and was established prior to the date Executive incurred a permanent
disability, and further provided that such reduction does not otherwise affect
the time of payment of Executive’s base salary pursuant to this Agreement
Section 7(a).

b. Termination for Cause. The Company shall have the option to terminate
Executive’s employment during the Employment Period, effective upon written
notice of such termination to Executive, for Cause as the Company determines.
Under the Agreement, termination for “Cause” means the Company’s termination of
Executive’s employment upon the occurrence of any of the following events:

 

  i. Any act of fraud, misappropriation or embezzlement by Executive with
respect to any aspect of the Company’s business;

 

  ii. The material breach by Executive of Agreement Section 4 or 6 (including,
without limitation, a refusal to follow the Company or its designee’s lawful
directives which are not inconsistent with the duties of Executive’s position
and the provisions of this Agreement);

 

  iii. The conviction of Executive by a court of competent jurisdiction of a
felony or of a crime involving moral turpitude;

 

  iv. The intentional and material breach by Executive of any non-disclosure or
non-competition/non-solicitation provision of any agreement to which Executive
and the Company or any of its parent and affiliate companies are parties;

 

9



--------------------------------------------------------------------------------

  v. The intentional failure by Executive to perform in all material respects
his duties and responsibilities (other than as a result of death or disability)
and the failure of Executive to cure the same in all material respects within
fifteen (15) days after written notice thereof from the Company;

 

  vi. The illegal use of drugs by Executive during the term of this Agreement
that, in the determination of the Company’s Board, substantially interferes with
Executive’s performance of his duties under this Agreement;

 

  vii. Acceptance of employment with any other employer except upon written
permission of the Company’s Board; or

 

  viii. The material breach by Executive of his fiduciary duties to the Company.

The Company shall provide Executive with a written notice of termination (and in
the case, of an event described in (ii) and (viii), thirty (30) days within
which Executive may cure such event constituting “Cause” before such termination
is effective) which can be provided on the date of termination. In the event
Executive’s employment is terminated for Cause under this Agreement, Executive
shall be entitled to the compensation provided in Agreement Section 8(a) below.

c. Termination by the Company with Notice. The Company may terminate this
Agreement without Cause at any time upon thirty (30) days written notice to
Executive, during which period Executive shall not be required to perform any
services for the Company other than to assist the Company in training his
successor and generally preparing for an orderly transition; provided, however,
that Executive shall be entitled to compensation upon such termination as
provided in Agreement Sections 8(a) and 8(b) below.

d. Termination by Executive For Good Reason. Executive shall be entitled to
terminate this Agreement at any time for Good Reason. Under this Agreement,
“Good Reason” shall mean the occurrence of any of the following events:

 

  i. Without his express written consent, the assignment of Executive to a
position, duties or responsibilities substantially inferior to his position,
duties, or responsibilities with the Company as set forth in Agreement Section 4
above;

 

  ii. The change of the location where Executive is based (“Base Location”) at
the time Executive executes this Agreement to a location which is more than
fifty (50) miles from his Base Location, without Executive’s written consent;

 

10



--------------------------------------------------------------------------------

  iii. A reduction by the Company in Executive’s base salary as then in effect
under this Agreement, unless such reduction is a proportionate reduction of the
compensation of Executive and all other senior officers of the Company as a part
of a company-wide effort to enhance the financial condition of the Company; or

 

  iv. A delivery by the Company to Executive of a written notice of non-renewal
of this Agreement, in accordance with Agreement Section 2, within a period
beginning (i) thirty (30) days prior to the execution of a definitive and
binding agreement with an unrelated third party (the “Purchase Agreement”) for
purposes of causing a Change in Control (as defined in Agreement Section 9(a)),
and ending (ii) on the later of (X) one year following the execution of the
Purchase Agreement or (Y) if the Change in Control is subsequently consummated
(either between the parties to the Purchase Agreement or pursuant to an
alternative transaction that results from continuing negotiations between the
parties to the Purchase Agreement) on or before the date that is one year
following the execution of the Purchase Agreement, the date eighteen (18) months
after the date of the Change in Control; provided that Executive has not entered
into a new employment agreement with the Company (or its successor) following
such notice of non-renewal.

Executive shall give the Company thirty (30) business days’ notice of an intent
to terminate this Agreement for “Good Reason” as defined in this Agreement
Section 7(d), and provide the Company with thirty (30) calendar days after
receipt of such notice from Executive to remedy the alleged violation of
Subsections 7(d)(i)-(iii). In the event the Company does not cure the violation,
if Executive does not terminate this Agreement within sixty (60) days following
the last day of the Board’s cure period, the occurrence of the violation shall
not subsequently serve as Good Reason for Executive to terminate this Agreement.
In the event Executive terminates his employment for Good Reason hereunder,
Executive shall be entitled to the compensation provided in Agreement Sections
8(a) and 8(b) below.

e. Separation from Service. For purposes of this Agreement, including, without
limitation, Agreement Sections 8 and 9, any references to a termination of
Executive’s employment shall mean a “separation from service” as defined by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

8. Compensation Upon Termination. Upon the termination of Executive’s employment
under this Agreement before the expiration of the stated term in this Agreement
for any reason, Executive shall be entitled to:

a. Compensation Upon Termination For Any Reason. Upon termination of Executive’s
employment during the Employment Period before the expiration of the stated term
hereof for any reason, Executive shall be entitled to the following within
thirty (30) days of such termination:

 

11



--------------------------------------------------------------------------------

  i. Salary. The base salary earned by him before the effective date of
termination as provided in Agreement Section 5(a) (including base salary payable
during any applicable notice period), prorated on the basis of the number of
full days of service rendered by Executive during the salary payment period to
the effective date of termination;

 

  ii. Vacation Benefits. Any accrued, but unpaid, vacation benefits; and

 

  iii. Unreimbursed Business Expenses. Any previously authorized but
unreimbursed business expenses.

b. Additional Compensation and Benefits Upon Termination Without Cause, With
Notice or for Good Reason. If Executive’s employment hereunder terminates
without “Cause” (as defined in Agreement Section 7(b) above), with notice
pursuant to Agreement Section 7(c) above, or for “Good Reason” (as defined in
Agreement Section 7(d) above) the Company shall, upon Executive’s execution of a
general release of claims in favor of the Company (as described in Agreement
Section 8(d)) and except as otherwise provided herein, provide to Executive in
addition to the amounts set forth in Subsections 8(a) above:

 

  i. a cash payment equal to twelve (12) months’ base salary (at the rate then
in effect);

 

  ii. a cash payment equal to the average annual cash bonus paid to Executive
for the two (2) full bonus plan years immediately preceding the date Executive’s
employment terminates;

 

  iii. continued medical insurance benefits, at the Company’s expense, for a
period of twelve (12) months following the date of Executive’s termination of
employment under circumstances in which a severance payment is due under this
Agreement.

The Company shall pay the severance amounts referenced in Agreement
Section 8(b)(i-ii) in equal monthly installments for a period of twelve
(12) months (“Severance Period”) in accordance with the Company’s regular
payroll practices, beginning on the first payroll date coinciding with or next
following the date that is sixty (60) days after the date of Executive’s
termination. Executive shall have no obligation to mitigate any severance
obligation of the Company under this Agreement by seeking new employment. The
Company shall not be entitled to set off or reduce any severance payments owed
to Executive under this Agreement by the amount of earnings or benefits received
by Executive in future employment. Any payment made in accordance with this
Agreement Section 8(a) shall be treated as a separate payment for purposes of
Section 409A of the Code to the extent Section 409A of the Code applies to such
payments.

 

12



--------------------------------------------------------------------------------

Notwithstanding the foregoing, with respect to any stock options or other plans
or programs in which Executive is participating at the time of termination of
his employment, Executive’s rights and benefits under each such plan shall be
determined in accordance with the terms, conditions, and limitations of the plan
and any separate agreement executed by Executive which may then be in effect.

c. Forfeiture for Breach of Covenants. If, during the Severance Period,
Executive is in breach of his Protective Covenants contained in Agreement
Section 6, the Company shall not be obligated to pay any severance payments
referenced herein, the Company’s severance obligations shall terminate and
expire, and the Company shall have no further obligations to Executive under
this Agreement or otherwise from and after the date of such breach and shall
have all other rights and remedies available under this Agreement or any other
agreement and at law or in equity.

d. Release. Payment of any of the amounts described in Agreement Section 8(b) is
conditioned upon Executive’s execution of a Waiver and Release of Claims in the
form attached hereto as Exhibit A relating to the period of Executive’s
employment with the Company, within the twenty-one (21) day period following the
end of Executive’s employment.

e. Shareholder Protection Provision. Notwithstanding anything to the contrary
contained herein, in the event any of the following events occur, Executive only
shall be entitled to receive the amounts described in Agreement Section 8(a),
and, to the extent Executive’s Termination of Employment is without Cause or for
Good Reason, Section 8(b)(i); provided, however, that “six (6) months” shall be
substituted in lieu of “twelve (12) months” in Agreement Section 8(b)(i) above:
(i) a complete dissolution or liquidation of the Company; (ii) a Title 11
bankruptcy proceeding, the appointment of a trustee or the conversion of a case
involving the Company to a case under Chapter 7; or (iii) any distressed sale of
the Company’s assets or stock (as defined below). For purposes of this
Agreement, a “distressed sale of assets or stock” shall mean a sale effected for
the purpose of avoiding bankruptcy or receivership, or any sale that is
recommended to the Company by the Office of the Comptroller of Currency (or any
other similar governmental agency with regulatory or oversight authority over
the Company). In the event any amounts are received by Executive pursuant to
this Agreement Section 8 that are calculated on the basis of the Company’s
statement of earnings or gains, and if the Company is later required to prepare
a restatement of its earnings or gains (other than a restatement caused by the
retroactive application of accounting rules or other regulatory requirements)
which the Board in good faith determines was due to the intentional misconduct
of Executive or as to which the Board determines that Executive had actual
knowledge of material inaccuracies in, Executive shall be required to reimburse
the Company, net of taxes, for all severance payments made to Executive pursuant
to this Agreement Section 8 that were calculated based on such statement of
earnings or gains and Executive shall not be entitled to any additional payments
pursuant to this Agreement Section 8 that would be calculated on the basis of a
statement of earnings or gains. Notwithstanding the foregoing, in the event the
Board in good faith determines that such restatement of the Company’s earnings
or gains was not due to the intentional misconduct of Executive and that
Executive had no actual knowledge of any material inaccuracies in such statement
of earnings or gains, then

 

13



--------------------------------------------------------------------------------

Executive only shall be required to reimburse the Company, net of taxes, for the
excess severance remuneration (as defined below). “Excess severance
remuneration” shall mean the excess of the severance payments made to Executive
pursuant to this Agreement Section 8 over the amount of severance payments
calculated based on the Company’s statement of earnings as restated, as
determined in the good faith discretion of the Board.

9. Compensation Upon Change in Control.

a. Change in Control. For purposes of this Agreement, a “Change in Control” of
the Company shall be deemed to have occurred at such time as:

 

  i. on the date that any “Person” (as defined below), other than (A) the
Company or any of its subsidiaries, (B) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates, (C) an underwriter temporarily holding stock pursuant to an offering
of such stock, or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company’s stock, acquires ownership of the Company’s stock
that, together with stock held by such Person, constitutes more than 50% of the
total fair market value or total voting power of the Company’s stock. However,
if any Person is considered to own already more than 50% of the total fair
market value or total voting power of the Company’s stock, the acquisition of
additional stock by the same Person is not considered to be a Change in Control.
In addition, if any Person has effective control of the Company through
ownership of 50% or more of the total voting power of the Company’s stock, the
acquisition of additional control of the Company by the same Person is not
considered to cause a Change in Control pursuant to this Agreement
Section 9(a)(i); or

 

  ii. on the date during any 12-month period when a majority of members of the
Board is replaced by directors whose appointment or election is not endorsed by
a majority of the Board before the date of the appointment or election;
provided, however, that any such director shall not be considered to be endorsed
by the Board if his or her initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

  iii.

on the date a plan of reorganization, merger, consolidation, sale of all or
substantially all of the assets of the Company or similar transaction occurs or
is effectuated in which the Company is not the resulting entity; provided,
however, that such an event listed above will be deemed to have occurred or to
have been effectuated upon receipt of all required regulatory approvals not
including the lapse of any required waiting periods. However, there is no Change
in Control when there is such a

 

14



--------------------------------------------------------------------------------

  transfer to (i) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company’s stock; (ii) an
entity, at least 50% of the total value or voting power of the stock of which is
owned, directly or indirectly, by the Company; (iii) a Person that owns directly
or indirectly, at least 50% of the total value or voting power of the Company’s
outstanding stock; or (iv) an entity, at least 50% of the total value or voting
power of the stock of which is owned by a Person that owns, directly or
indirectly, at least 50% of the total value or voting power of the Company’s
outstanding stock.

For purposes of subparagraphs (i), (ii) and (iii) above:

“Person” shall have the meaning given in Section 7701(a)(1) of the Code. Person
shall include more than one Person acting as a group as defined by the Final
Treasury Regulations issued under Section 409A of the Code.

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended.

The provisions of this Agreement Section 9(b) shall be interpreted in accordance
with the requirements of the Final Treasury Regulations under Section 409A of
the Code, it being the intent of the Parties that this Agreement Section 9(b)
shall be in compliance with the requirements of said Code Section and said
Regulations. Notwithstanding anything to the contrary contained herein, a Change
in Control for purposes of this Agreement shall not include any of the events
described herein if the event is in connection with (i) a complete dissolution
or liquidation of the Company; (ii) a Title 11 bankruptcy proceeding, the
appointment of a trustee or receiver or the conversion of a case involving the
Company to a case under Chapter 7; or (iii) any distressed sale of the Company’s
assets or stock (as defined in Agreement Section 8(e)).

b. Benefits Upon Change in Control.

 

  i. Severance Benefits. If Executive’s employment with the Company is
terminated (A) by the Company (or by the acquiring or successor business entity
following a Change in Control) other than for “Cause” (as defined in Agreement
Section 7(b) above), death or permanent disability, or (B) by Executive for
“Good Reason” (as defined in Agreement Section 7(d) above) in either event
within a period beginning ninety (90) days before, and ending eighteen
(18) months after, the date of a Change in Control (the “Change Period”),
Executive shall receive, in lieu of the severance benefits described in
Agreement Section 8(b), a cash severance benefit in an amount equal to the sum
of 2.5 times Executive’s average annual cash base salary and bonus in effect for
the two (2) years immediately preceding the Change in Control. Any payment made
in accordance with this Agreement Section 9(b)(i) shall be treated as a separate
payment for purposes of Section 409A of the Code to the extent Section 409A of
the Code applies to such payments.

 

15



--------------------------------------------------------------------------------

  ii. Other Benefits. In lieu of the severance benefits described in Agreement
Section 8(b), in addition, for eighteen (18) months following the date of
termination of Executive’s employment in circumstances in which a severance
payment is due under this Agreement Section 9(b), the Company shall provide
Executive, at the Company’s expense, health and other welfare benefits that are
not less favorable to Executive than those to which he was entitled immediately
prior to the Change in Control. To the extent the benefits provided under this
Agreement Section 9(b)(ii) are otherwise taxable to Executive, such benefits,
for purposes of Section 409A of the Code (and the regulations and other guidance
issued thereunder) (“Section 409A”) shall be provided as separate monthly
in-kind payments of those benefits, and to the extent those benefits are subject
to and not otherwise excepted from Section 409A, the provision of the in-kind
benefits during one calendar year shall not affect the in-kind benefits to be
provided in any other calendar year. Benefits provided under this Agreement
Section 9(b)(ii) to Executive or to his spouse or dependents shall be modified
to the extent benefits under an applicable plan are modified for active
employees of the Company.

 

  iii. No Payments Upon Breach. The Company shall have no obligation to provide
Executive with any severance compensation under this Agreement Section 9 if
Executive is in breach or violation of any of the covenants contained in
Agreement Section 6, which are applicable to Executive at the time of the
severance payment.

 

  iv. No Duplication of Payment. The payment of severance benefits under this
Agreement Section 9 shall be in lieu of, and not in addition to, any payments
under Agreement Section 8(b).

 

  v. Form of Payment. Except as otherwise provided by Agreement Section 11, the
amount of the severance benefit provided in Agreement Section 9(b)(i) hereof
shall be paid to Executive: (i) if the Change in Control qualifies as a “change
in control” for purposes of Section 409A and Executive’s termination occurs
within thirty (30) days prior to or eighteen (18) months following the Change in
Control, in a lump sum within thirty (30) days of Executive’s termination, and
(ii) otherwise, in equal monthly installments for a period of twelve (12) months
in accordance with the Company’s regular payroll practices, beginning on the
first payroll date coinciding with or next following the date that is sixty
(60) days after the date of Executive’s termination.

c. No Mitigation or Offset. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement Section 9 by seeking other
employment or otherwise. The Company shall not be entitled to set off or reduce
any severance payments owed to Executive under this Agreement Section 9 by the
amount of earnings or benefits received by Executive in future employment.

 

16



--------------------------------------------------------------------------------

d. Release. Payment of any of the amounts described in this Agreement Section 9
is conditioned upon Executive’s execution of a Waiver and Release of Claims in
the form attached hereto as Exhibit A relating to the period of Executive’s
employment with the Company, within the twenty-one (21) day period following the
end of Executive’s employment.

10. Other Provisions.

a. Remedies. Each of the Parties to this Agreement will be entitled to enforce
its rights under this Agreement, specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor.

b. Arbitration. If any dispute arises out of this Agreement or Executive’s
employment or separation from employment with the Company for any reason, and
the Parties to this Agreement cannot resolve the dispute, the dispute shall be
submitted to final and binding arbitration. The arbitration shall be conducted
in accordance with the American Arbitration Association’s (“AAA”) National Rules
for the Resolution of Employment Disputes (“Rules”). If the Parties cannot agree
to an arbitrator, an arbitrator will be selected through the AAA’s standard
procedures and Rules. The Company and Executive shall share the costs of
arbitration, unless the arbitrator rules otherwise. The Company and Executive
agree that the arbitration shall be held in Dallas County, Texas. Arbitration of
the Parties’ disputes is mandatory, and in lieu of any and all civil causes of
action or lawsuits either party may have against the other arising out of the
Agreement or Executive’s employment or separation from employment with Company,
with the exception that the Company alone may seek a temporary restraining order
and temporary injunctive relief in a court to enforce the protective covenants
as provided in Agreement Section 6 and Agreement Section 10(c). Executive
acknowledges that by agreeing to this provision, he knowingly and voluntarily
waives any right he may have to a jury trial based on any claims he has, had, or
may have against the Company, including any right to a jury trial under any
local, municipal, state or federal law including, without limitation, claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 1981, the
Americans With Disabilities Act of 1990, the Age Discrimination In Employment
Act of 1967, the Family Medical Leave Act, the Sarbanes-Oxley Act, the Older
Workers Benefit Protection Act, the Texas Commission on Human Rights Act, claims
of harassment, discrimination or wrongful termination, and any other statutory
or common law claims.

c. Non-Disparagement. Executive and the Company agree not to make any statements
that disparage the reputation of (i) the Company , its products, services or
employees, or (ii) Executive. Executive and the Company further acknowledge and
agree that any breach or violation of this non-disparagement provision shall
entitle Executive or the Company to seek injunctive relief to prevent any future
breaches of this provision and/or to sue the other party on this Agreement for
the immediate recovery of any damages caused by such breach. For purposes of
this Agreement Section 10(c), the Company’s obligation shall be limited to the
Governance and Nominating Committee of TCB’s Board and executives who are
members of TCB’s Senior Policy Committee.

 

17



--------------------------------------------------------------------------------

d. Limitations on Assignment. In entering into this Agreement, the Company is
relying on the unique personal services of Executive; services from another
person will not be an acceptable substitute. Except as provided in this
Agreement, Executive may not assign this Agreement or any of the rights or
obligations set forth in this Agreement without the explicit written consent of
the Company. Any attempted assignment by Executive in violation of this
Section 10(d) shall be void. Except as provided in this Agreement, nothing in
this Agreement entitles any person other than the Parties to the Agreement to
any claim, cause of action, remedy, or right of any kind, including, without
limitation, the right of continued employment.

e. Severability and Reformation. The Parties intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. If, however,
any provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future law, such provision shall be fully severable, and this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision were never a part hereof, and the remaining provisions
shall remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance. In lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible,
and the Company and Executive hereby request the court to whom disputes relating
to this Agreement are submitted to reform the otherwise unenforceable covenant
in accordance with this Agreement Section 10(e).

f. Notices. Any notice or other communication required, permitted or desired to
be given under this Agreement shall be deemed delivered when personally
delivered; the next business day, if delivered by overnight courier; the same
day, if transmitted by facsimile on a business day before noon, Central Standard
Time; the next business day, if otherwise transmitted by facsimile; and the
third business day after mailing, if mailed by prepaid certified mail, return
receipt requested, as addressed or transmitted as follows (as applicable):

 

  If to the Company:      Texas Capital Bancshares, Inc.       
2000 McKinney Avenue, Suite 700        Dallas, Texas 75201        Fax: (214)
932-6600        Attn: President and Chief Executive Officer

 

18



--------------------------------------------------------------------------------

If to Executive:

g. Further Acts. Whether or not specifically required under the terms of this
Agreement, each party hereto shall execute and deliver such documents and take
such further actions as shall be necessary in order for such party to perform
all of his or its obligations specified herein or reasonably implied from the
Agreement’s terms.

h. Publicity and Advertising. Executive agrees that the Company may use his
name, picture, or likeness for any advertising, publicity or other business
purpose at any time, during the term of this Agreement and may continue to use
materials generated during the term of this Agreement for a period of six months
thereafter. Such use of Executive’s name, picture, or likeness shall not be
deemed to result in any invasion of Executive’s privacy or in violation of any
property right Executive may have; and Executive shall receive no additional
consideration if his name, picture or likeness is so used. Executive further
agrees that any negatives, prints or other material for printing or reproduction
purposes prepared in connection with the use of his name, picture or likeness by
the Company shall be and are the sole property of the Company.

i. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS (RULES) OR CHOICE OF LAWS (RULES) THEREOF.

j. Venue. The exclusive venue for all suits or proceedings arising from or
related to this Agreement shall be in a court of competent jurisdiction in
Dallas County, Texas.

k. Entire Agreement and Amendments. This Agreement constitutes the entire
agreement between the Parties concerning the subject matter in this Agreement
and supersedes any prior agreements between Executive and the Company concerning
the subject matter of this Agreement, including, without limitation, the Prior
Agreement; provided, however, that nothing herein shall affect the rights of
Executive and the Company under that certain Indemnification Agreement dated
[            ], any existing confidentiality or non-disclosure agreement, or any
outstanding option, restricted stock unit or stock appreciation rights award
relating to the Company’s common stock and previously granted to Executive, or
any rights that Executive has under the Company’s benefit plans and fringe
benefit policies with respect to service with the Company prior to the Effective
Date. No oral statements or prior written material not specifically incorporated
in this Agreement shall be of any force and effect, and no changes in or
additions to this Agreement shall be recognized, unless incorporated in this
Agreement by written amendment, such amendment to become effective on the date
stipulated in it. Executive acknowledges and represents that in executing this
Agreement, he did not rely, and has not relied, on any communications, promises,
statements, inducements, or representation(s), oral or written, by the Company,
except as expressly contained in this Agreement. Any amendment to this Agreement
must be signed by all Parties to this Agreement. This Agreement will be binding
on and inure to the benefit of the Parties hereto and their respective
successors, heirs, legal representatives, and permitted assigns (if any).

 

19



--------------------------------------------------------------------------------

l. Counterparts. This Agreement may be executed in counterparts, with the same
effect as if both parties had signed the same document. All such counterparts
shall be deemed an original, shall be construed together and shall constitute
one and the same instrument.

11. Section 409A of the Code.

a. To the extent (i) any payments to which Executive becomes entitled under this
Agreement, or any agreement or plan referenced herein, in connection with
Executive’s termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code; (ii) Executive is deemed at
the time of his separation from service to be a “specified employee” under
Section 409A of the Code; and (iii) at the time of Executive’s separation from
service the Company is publicly traded (as defined in Section 409A of Code),
then such payments (other than any payments permitted by Section 409A of the
Code to be paid within six (6) months of Executive’s separation from service)
shall not be made until the earlier of (x) the first day of the seventh month
following Executive’s separation from service or (y) the date of Executive’s
death following such separation from service. During any period that payment or
payments to Executive are deferred pursuant to the foregoing, Executive shall be
entitled to interest on the deferred payment or payments at a per annum rate
equal to Federal-Funds rate as published in The Wall Street Journal on the date
of Executive’s termination of employment with the Company. Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this Agreement Section 11 (together with accrued interest thereon)
shall be paid to Executive or Executive’s beneficiary in one lump sum.

b. A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” (within the meaning of Section 409A of the
Code).

c. For purposes of Section 409A of the Code, each payment under Agreement
Sections 8 and 9 (and each other severance plan payment) will be treated as a
separate payment.

d. It is intended that this Agreement comply with the provisions of Section 409A
of the Code and the regulations and guidance of general applicability issued
thereunder so as to not subject Executive to the payment of additional interest
and taxes under Section 409A of the Code, and in furtherance of this intent,
this Agreement shall be interpreted, operated and administered in a manner
consistent with these intentions.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this agreement as of the date
indicated in Section 2.

 

  THE COMPANY:   TEXAS CAPITAL BANCSHARES, INC. Date:                           

 

  By:   Its:   EXECUTIVE: Date:                           

 

  By:

 

21



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE OF CLAIMS

This Waiver and Release of Claims (“Release”), effective as of the             
(the “Effective Date”), is made and entered into by and between [            ]
(“Executive”) and Texas Capital Bancshares, Inc. (the “Company”), which is the
holding company of Texas Capital Bank, N.A. (“TCB”). Terms used in this Release
with initial capital letters that are not otherwise defined herein shall have
the meanings ascribed to such terms in the Amended and Restated Executive
Employment Agreement made and entered into as of             , 2014 by and
between the Company and Executive (the “Agreement”).

WHEREAS, Executive and the Company are parties to the Agreement; and

WHEREAS, Agreement Section 8 provides that Executive is entitled to certain
payments and benefits upon separation from employment if he signs a release
agreement;

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the receipt and adequacy of which are acknowledged, Executive and the
Company agree as follows:

1. Global Release. In consideration of the mutual promises contained in the
Agreement, including the Company’s promises to pay Executive consideration under
Agreement Section 8, which are in addition to anything of value to which
Executive is already entitled, Executive, on behalf of himself, his heirs,
executors, successors and assigns, irrevocably and unconditionally releases,
waives, and forever discharges the Company and all of its parents, divisions,
subsidiaries, affiliates, joint venture partners, partners, and related
companies, and their present and former agents, executives, employees, officers,
directors, attorneys, stockholders, plan fiduciaries, successors and assigns
(collectively, the “TCB Released Parties”), from any and all claims, demands,
actions, causes of action, costs, fees, and all liability whatsoever, whether
known or unknown, fixed or contingent, which Executive has, had, or may have
against the TCB Released Parties relating to or arising out of his employment
during the Employment Period, or any terms of the Agreement in effect during the
Employment Period, from the Effective Date and up to and including the date of
this Release. This Release includes, without limitation, (i) claims at law or
equity, (ii) claims sounding in contract (express or implied) or tort,
(iii) claims arising under any federal, state, or local laws of any jurisdiction
that prohibit age, sex, race, national origin, color, disability, religion,
veteran, military status, sexual orientation, or any other form of
discrimination, harassment, hostile work environment, or retaliation (including,
without limitation, the Age Discrimination in Employment Act, the Americans with
Disabilities Act Amendments Act, as amended, Title VII of the 1964 Civil Rights
Act, the Civil Rights Act of 1991, the Civil Rights Act of 1866 and/or 1871, 42
U.S.C. § 1981, the Rehabilitation Act, the Family and Medical Leave Act, the
Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the Worker Adjustment
and Retraining Notification Act, the Equal Pay Act of 1963, the Lilly Ledbetter
Fair Pay Act, the Genetic Information and Nondiscrimination Act, the Uniformed
Services Employment and Reemployment Rights Act of 1994, Section 1558 of the
Patient Protection and Affordable Care Act of 2010, the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Texas Commission on Human Rights Act or

 

22



--------------------------------------------------------------------------------

Chapter 21 of the Texas Labor Code (as amended and renamed from time to time),
any federal, state, local or municipal whistleblower protection, wrongful
discharge, anti-harassment, or anti-retaliation statute or ordinance, or any
other federal, state, local, or municipal laws of any jurisdiction), (iv) claims
arising under the Employee Retirement Income Security Act (except any employee
benefits or employee participation rights as contained in the Agreement), or
(v) any other statutory or common law claims related to or arising out of his
employment during the Employment Period or any terms of the Agreement in effect
during the Employment Period, from the Effective Date and up to and including
the date of this Release’s execution. Notwithstanding the foregoing, nothing in
this Release shall affect or impair: (i) any rights Executive may have to
indemnification, including without limitation indemnification for attorneys’
fees, costs and/or expenses, pursuant to applicable statute, certificates of
incorporation and by-laws of the Company, TCB or any of their affiliates or
pursuant to that certain Indemnification Agreement dated [            ]; or
(ii) any of Executive’s rights arising under the Agreement.

2. No Admission of Liability. Executive understands and agrees that this Release
shall not in any way be construed as an admission by the TCB Released Parties of
any unlawful or wrongful acts whatsoever against Executive or any other person.
The TCB Released Parties specifically disclaim any liability to or wrongful acts
against Executive or any other person.

3. Time to Consider Release. Executive acknowledges that he has been advised in
writing by the Company that he should consult an attorney before executing this
Release, and Executive further acknowledges that he has been given a period of
twenty-one (21) calendar days within which to review and consider the provisions
of this Release. Executive understands that if he does not sign this Release
before the twenty-one (21) calendar day period expires, this Release offer will
be withdrawn automatically.

4. Revocation Period. Executive understands and acknowledges that he has seven
(7) calendar days following the execution of this Release to revoke his
acceptance of this Release. This Release will not become effective or
enforceable, and the payments and benefits described under Agreement Section 8
will not become payable, until after this revocation period has expired without
his revocation. If Executive does not revoke the Release within the revocation
period, the Company will commence the payments and benefits described under
Agreement Section 8 within ten (10) days after the revocation period’s
expiration date.

5. Confidentiality of Release and Company Information. Executive agrees to keep
this Release, its terms, and the amount of payments and benefits related to this
Release completely confidential. Executive agrees and understands that he is
prohibited from disclosing any terms of this Release to anyone, except that he
may disclose the terms of this Release and the amount of the payments and
benefits related to this Release to his attorney or as otherwise required by
law. Executive also agrees to continue to abide by the confidentiality
provisions of the Agreement.

6. Non-Disparagement. Executive and the Company agree to continue to abide by
the non-disparagement provisions of the Agreement.

 

23



--------------------------------------------------------------------------------

7. Agreement to Return Company Property/Documents. Executive understands and
agrees that his last day of active work in any Company office or on any Company
owned or leased property will be             . Accordingly, Executive agrees
that: (i) he will not take with him, copy, alter, destroy, or delete any files,
documents, electronically stored information, or other materials, whether or not
embodying or recording any Confidential Information, including copies, without
obtaining in advance the written consent of an authorized Company
representative; and (ii) he will promptly return to the Company all Confidential
Information, documents, files, records and tapes, whether written in hardcopy
form or electronically stored, that have been in his possession or control
regarding the Company , and he will not use or disclose such materials in any
way or in any format, including written information in any form, information
stored by electronic means, and all copies of these materials. Executive further
agrees that on             , he will return to the Company immediately all
Company property, including, without limitation, keys, equipment, computer(s)
and computer equipment, devices, Company cellular phones, Company credit cards,
data, electronically stored information, lists, correspondence, notes, memos,
reports, or other writings prepared by the Company or himself on behalf of the
Company.

8. Knowing and Voluntary Release. Executive understands that it is his choice
whether to enter into this Release and that his decision to do so is voluntary
and is made knowingly.

9. No Prior Representations or Inducements. Executive represents and
acknowledges that in executing this Release, he did not rely, and has not
relied, on any communications, statements, promises, inducements, or
representation(s), oral or written, by any of the TCB Released Parties, except
as expressly contained in this Release.

10. Choice of Law. This Release shall, in all respects, be interpreted,
enforced, and governed under the laws of the State of Texas. The parties agree
that the language of this Release shall, in all cases, be construed as a whole,
according to its fair meaning, and not strictly for, or against, any of the
parties.

11. Severability. The Company and Executive agree that should a court declare or
determine that any provision of this Release is illegal or invalid, the validity
of the remaining parts, terms or provisions of this Release will not be affected
and any illegal or invalid part, term, or provision, will not be deemed to be a
part of this Release.

12. Counterparts. The Company and Executive agree that this Release may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall be deemed one and the same instrument.

Please read carefully as this document includes a release of claims.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive hereto evidence their agreement by
their signatures.

 

 

    

 

Executive Signature [Signature]      Company Representative [Signature]

 

    

 

     Company Representative [Printed Name]

 

    

 

Date      Date

 

25